Case 8:18-cv-01519-JAK-PLA Document 40 Filed 11/28/18 Page 1 of 3 Page ID #:426




  1 BRANDON C. FERNALD                          DOUGLAS Q. HAHN (SBN: 257559)
     Brandon.fernald@fernaldlawgroup.com         dhahn@sycr.com
  2 FERNALD LAW GROUP                           SALIL BALI (SBN: 263001)
    510 West Sixth Street, Suite 700             sbali@sycr.com
  3 Los Angeles, California 90014               STRADLING YOCCA CARLSON &
    Telephone: 323-410-0320                     RAUTH, P.C.
  4 Facsimile: 323-410-0330                     660 Newport Center Drive, Suite 1600
                                                Newport Beach, CA 92660
  5 JONATHAN T. SUDER (Pro Hac Vice)            Phone: 949-725-4000
    CORBY R. VOWELL (Pro Hac Vice)              Facsimile: 949-725-4100
  6 RICHARD A. WOJCIO, (Pro Hac Vice)
    FRIEDMAN, SUDER & COOKE                     Manish Mehta (admitted pro hac vice)
  7 Tindall Square Warehouse No. 1
    604 East 4th Street, Suite 200               mmehta@beneschlaw.com
  8 Fort Worth, Texas 76102                     Zaiba Baig (admitted pro hac vice)
    Telephone: 817-334-0400                      zbaig@beneschlaw.com
  9 Facsimile: 8170334-0401                     BENESCH, FRIEDLANDER,
    Email: jts@fsclaw.com                       COPLAN & ARONOFF LLP
 10 Email: vowell@fsclaw.com                    333 West Wacker Drive, Suite 1900
    Email: wojcio@fsclaw.com                    Chicago, IL 60606
 11
                                                Telephone: 312-212-4949
 12 Attorneys for Plaintiff                     Facsimile: 312-767-9192
    KAJEET, INC.
 13                                             Attorneys for Defendant
 14                                             QUSTODIO, LLC

 15
                                  UNITED STATES DISTRICT COURT
 16
                                 CENTRAL DISTRICT OF CALIFORNIA
 17
 18
       KAJEET, INC.,                        Case No. 8:18-cv-01519-JAK-PLA
 19
                     Plaintiff,             Hon. John A. Kronstadt
 20
                       v.
 21                                         JOINT STIPULATION TO ENTER
       QUSTODIO, LLC,
 22                                         AN AGREED BRIEFING SCHEDULE
                     Defendant.             STIPULATED PER STANDING
 23                                         ORDER
 24                                         Hearing Date: February 25, 2019
 25                                         Time: 8:30 a.m.
 26
 27
 28


      4826-3571-2641v1/105552-0001
Case 8:18-cv-01519-JAK-PLA Document 40 Filed 11/28/18 Page 2 of 3 Page ID #:427




  1           Plaintiff Kajeet, Inc. (“Plaintiff”) and Defendant Qustodio, LLC
  2 (“Defendant”), have stipulated, and jointly request the Court to enter the below
  3 agreed upon briefing schedule with respect to Defendant’s Motion to Dismiss.
  4 (Dkt. 37.)
  5           WHEREAS the Parties have discussed and agreed that given the
  6 upcoming winter holidays and to allow ample time for both sides to prepare
  7 their briefings an agreed upon briefing schedule would be preferable to the
  8 briefing schedule required under the Court’s Standing Order ¶9.b.(b).
  9           WHEREAS the Parties have discussed and agreed to the following
 10 briefing schedule, which conforms to the Court’s Standing Order ¶9.b.:
 11          December 21, 2018 as the due date for Plaintiff’s Opposition; and
 12          January 21, 2019 as the due date for Defendant’s Reply.
 13
 14 IT IS SO STIPULATED
 15                                         Respectfully submitted,
 16 Dated: November 28, 2018
                                            FRIEDMAN, SUDER & COOKE
 17
                                            By: /s/ Richard A. Wojcio
 18                                             Jonathan T. Suder (Pro Hac Vice)
 19                                             Corby R. Vowell (Pro Hac Vice)
                                                Richard A. Wojcio, Jr. (Pro Hac Vice)
 20
 21                                         FERNALD LAW GROUP
                                            Brandon C. Fernald
 22
                                            Attorneys for Plaintiff
 23                                         Kajeet, Inc.
 24
 25
 26
 27
 28
                          JOINT STIPULATION RE BRIEFING SCHEDULE                  18-cv-01519
                                                1
      4826-3571-2641v1/105552-0001
Case 8:18-cv-01519-JAK-PLA Document 40 Filed 11/28/18 Page 3 of 3 Page ID #:428




  1
  2 Dated: November 28, 2018                 STRADLING YOCCA CARLSON & RAUTH,
                                             P.C.
  3
                                             By: /s/ Salil Bali
  4                                              Douglas Q. Hahn
  5                                              Salil Bali
  6                                          BENESCH, FRIEDLANDER, COPLAN &
  7                                          ARONOFF LLP
                                             Manish Mehta (admitted pro hac vice)
  8                                          Zaiba Baig (admitted pro hac vice)
  9                                          Attorneys for Defendant
 10                                          Qustodio, LLC
 11
 12
 13
                                     SIGNATURE CERTIFICATION
 14
              I hereby certify that the content of this document is acceptable to Richard
 15
      Wojcio, counsel for Plaintiff, and I have obtained his authorization to affix his
 16
      electronic signature to this document.
 17
                                               /s/ Salil Bali
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                          JOINT STIPULATION RE BRIEFING SCHEDULE                 18-cv-01519
                                                2
      4826-3571-2641v1/105552-0001
